Order denying motion of defendant Herbert Silk Co., Inc., to strike the case
from the calendar of preferred causes reversed on the law, with ten dollars costs and disbursements, and motion granted. The plaintiff, not having been a resident of Kings county at the time that the alleged cause of action arose or at the present time, is not entitled to a preference under rule 6 of the Calendar Rules of Kings County. Lazansky, P. J., Scudder, Tompkins, Davis and Johnston, JJ., concur. See ante, p. 534.]